Filed
                                                   Washington State
                                                   Court of Appeals
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    Division Two

                                         DIVISION II                                     February 19, 2020

 KENT L. and LINDA DAVIS; and SUSAN                                   No. 51770-1-II
 MAYER, derivatively on behalf of OLYMPIA
 FOOD COOPERATIVE,

                                Appellants,
                                                              UNPUBLISHED OPINION
        v.

 GRACE COX; ROCHELLE GAUSE; ERIN
 GENIA;   T.J.   JOHNSON;    JAYNE
 KASZYNSKI; JACKIE KRZYZEK; JESSICA
 LAING; RON LAVIGNE; HARRY LEVINE;
 ERIC MAPES; JOHN NASON; JOHN
 REGAN;   ROB     RICHARDS;   JULIA
 SOKOLOFF; and JOELLEN REINECK
 WILHELM,

                                Respondents.

       GLASGOW, J.—In 2011, members of the Olympia Food Cooperative (Co-op) sued now

former members of the Co-op’s board of directors, arguing that the directors breached their

fiduciary duties to the Co-op by adopting a boycott of Israeli goods in violation of the Co-op’s

internal governing policies. The plaintiffs asserted derivative status, suing on behalf of the Co-op.

They sought declaratory judgment under the Uniform Declaratory Judgments Act, chapter 7.24

RCW (UDJA), an injunction ordering the defendants to suspend the Co-op’s boycott, and

monetary damages under a breach of fiduciary duties theory. The trial court granted summary

judgment in favor of the defendants, and the plaintiffs now appeal.

       The plaintiffs argue the trial court erred when it concluded that they lacked standing to

bring their declaratory judgment and injunctive relief claims because they failed to show that the

boycott actually harmed the Co-op. The plaintiffs also argue that the trial court erred when it held
No. 51770-1-II


that it could not grant effective injunctive relief because none of the named defendants remained

on the Co-op’s board of directors.

       We hold that the trial court properly granted the defendants’ motion for summary

judgment. With regard to the declaratory judgment and injunctive relief claims, the plaintiffs do

not have standing because they have failed to establish that the injury they assert can be redressed

by the relief they request, namely an injunction against defendants who no longer govern the Co-

Op. Moreover, the business judgment rule defeats all of the plaintiffs’ claims, including their

request for monetary damages. Accordingly, the trial court’s dismissal with prejudice was proper.

We affirm.

                                              FACTS

       The Co-op is a nonprofit corporation, incorporated under the Nonprofit Corporation Act,

chapter 24.03 RCW. The Co-op operates two retail grocery stores in Olympia, Washington. The

Co-op is subject to governing documents, including articles of incorporation, bylaws, a mission

statement, and policies, which included a boycott policy. The boycott policy was adopted in 1993

and established procedures allowing the Co-op to participate in nationally or internationally

recognized boycotts of certain products by refusing to sell those products in its stores. According

to the boycott policy, Co-op staff had to unanimously consent before the Co-op would participate

in a boycott. The Co-op’s bylaws simultaneously stated that the board’s powers included, but were

not limited to, “adopt[ing] major policy changes,” “adopt[ing] policies to foster member

involvement,” and “resolv[ing] organizational conflicts after all other avenues of resolution have

been exhausted.” Clerk’s Papers (CP) at 255.

       The events leading to this litigation began in 2009, when Co-op staff members began to

consider adopting a boycott of Israeli goods. The staff did not reach consensus, so they initiated a


                                                 2
No. 51770-1-II


discussion about the boycott at a board of directors meeting in May 2010. The board sent the issue

back to the staff for further discussion, but the staff was unable to come to consensus. During the

Co-op’s July 2010 board meeting, the board passed a unanimous resolution adopting the proposal

to boycott products made in Israel. The board then made available to Co-op members information

about the established process for obtaining a reversal of a board decision through petition, followed

by a membership vote. The first step required gathering the signatures of 300 Co-op members.1

       In 2011, 5 current and former Co-op members filed suit against 16 board members,

asserting a derivative claim on behalf of the Co-op. Davis v. Cox, 180 Wash. App. 514, 525, 325
P.3d 255 (2014), rev’d, 183 Wash. 2d 269, 351 P.3d 862 (2015) (Davis I). The defendants filed a

motion to strike the plaintiffs’ complaint based on RCW 4.24.525, Washington’s Act Limiting

Strategic Lawsuits Against Public Participation (anti-SLAPP statute). Davis I, 180 Wash. App. at

525. The Thurston County Superior Court granted the defendants’ motion to strike. Id. at 526.

Division One affirmed. Id. at 527.

       In its analysis, Division One evaluated whether the plaintiffs were likely to succeed on the

merits using a summary judgment standard. Id. at 527-28, 532-36. In doing so, Division One

concluded that the adoption of the boycott was not ultra vires or outside the scope of the board’s

authority because the board had authority under the Co-op’s bylaws to adopt the boycott. Division

One also concluded that the business judgment rule applied. Id. at 535. The business judgment

rule “cautions against courts substituting their judgment for that of the board of directors, absent




1
 There is conflicting evidence in the record as to whether signatures were gathered and if so,
whether they were gathered in sufficient number to trigger a membership vote. See CP at 52, 618,
632.



                                                 3
No. 51770-1-II


evidence of fraud, dishonesty, or incompetence.” Id. The court concluded that the rule weighed

in favor of the defendants. Id. at 535-36.

       The Washington Supreme Court accepted review and struck down the anti-SLAPP statute,

RCW 4.24.525, on state constitutional grounds. Davis v. Cox, 183 Wash. 2d 269, 275, 351 P.3d 862

(2015) (Davis II). The court also held that Division One incorrectly applied a summary judgment

standard as if there were no genuine issues of material fact, rather than weighing evidence to

determine the probability that the plaintiffs would prevail on the merits of their claims. Id. at 280-

82, 288. The Supreme Court reversed and remanded the case to the superior court. Id. at 275.

       In 2016, the plaintiffs amended their complaint, ultimately bringing four claims and

seeking damages, as well as declaratory and injunctive relief. First, the plaintiffs alleged that the

former board of directors breached its fiduciary duties by adopting the boycott in violation of the

Co-op’s “governing rules, procedures, and principles.” CP at 10. The plaintiffs asserted the

defendants were personally liable for damages under this claim. Second, the plaintiffs claimed that

the board’s adoption of the boycott was ultra vires and therefore null and void because the board

acted “without authority and in violation of [the Co-op’s] governing rules, procedures, and

principles, and/or . . . in violation of their duties to the Co-op.” CP at 11-12. Third, the plaintiffs

requested declaratory judgment establishing that the board acted without authority in adopting and

failing to rescind the boycott and that the adoption of the boycott was ultra vires and

“unenforceable, null, and void.” CP at 12. Finally, the plaintiffs requested equitable relief in the

form of a permanent injunction against the board preventing it from “enforcing or otherwise

abiding by the Israel Boycott and Divestment policies,” and ordering the board “to follow [the Co-

op]’s governing rules, procedures, and principles in the future.” CP at 12.




                                                  4
No. 51770-1-II


        After conducting discovery, the parties filed cross motions for summary judgment in 2018.

In the meantime, the membership of the Co-op’s board of directors was changing, and by 2017 the

board membership had changed entirely. None of the defendants remained on the board of

directors.

        The superior court granted summary judgment to the defendants, holding that the plaintiffs

lacked standing because they failed to sufficiently allege injury in fact. The trial court explained

that the plaintiffs had only provided evidence that three Co-op members and former members were

no longer shopping at the Co-op as a result of the boycott. This was not sufficient to defeat

summary judgment. The trial court also held it could not provide effective relief through an

injunction in any event because none of the named defendants were still members of the Co-op’s

board of directors. For the same reasons, the trial court denied summary judgment to the plaintiffs.

The trial court explained that there were genuine issues of material fact that precluded summary

judgment on some remaining issues, and it did not need to reach other issues, without identifying

which issues involved genuine issues of material fact. The plaintiffs appeal.

                                            ANALYSIS

A.      Summary Judgment Burden and Standard of Review

        In reviewing a grant of summary judgment, appellate courts apply the same standard as

trial courts. Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” CR 56(c); see also DeVeny v. Hadaller, 139 Wash. App. 605, 616, 161 P.3d 1059 (2007).

We consider the evidence and the reasonable inferences therefrom in the light most favorable to




                                                 5
No. 51770-1-II


the nonmoving party. Sutton v. Tacoma Sch. Dist. No. 10, 180 Wash. App. 859, 864, 324 P.3d 763

(2014). We review the trial court’s conclusions of law de novo. DeVeny, 139 Wash. App. at 616.

B.     Standing

       The plaintiffs argue that the trial court improperly granted the defendants’ motion for

summary judgment based on standing. We agree with the trial court that the plaintiffs lack

standing. The plaintiffs fail to show that any injury they assert can be redressed by a favorable

court decision in this case. Because we hold that the plaintiffs have not established redressability,

we do not consider other standing requirements.

       1. Overview of Applicable Standing Tests

       Washington courts generally apply a two pronged test to determine “whether a party has

standing to bring a particular action.” Branson v. Port of Seattle, 152 Wash. 2d 862, 875, 101 P.3d
67 (2004). This two pronged standing test applies both to common law actions and claims brought

under the UDJA. See id. at 875, 878.

       The first prong of the test involves assessing “whether the interest asserted is arguably

within the zone of interests to be protected by the statute or constitutional guaranty in question.”

Id. at 875. The second prong of the test requires us to decide “whether the party seeking standing




                                                  6
No. 51770-1-II


has suffered from an injury in fact, economic or otherwise.” Id. at 876.2 The injury in fact prong

incorporates the requirement that the injury must be redressable. See, e.g., Bavand v. OneWest

Bank FSB, 196 Wash. App. 813, 834, 385 P.3d 233 (2016).

       Because the plaintiffs bring a claim under the UDJA, they must also meet four related

justiciability requirements specific to UDJA claims. To-Ro Trade Shows v. Collins, 144 Wash. 2d
403, 410-11, 27 P.3d 1149 (2001). First, there must be “‘an actual, present and existing dispute,

or the mature seeds of one, as distinguished from a possible, dormant, hypothetical, speculative,

or moot disagreement.’” Id. at 411 (quoting Diversified Indus. Dev. Corp. v. Ripley, 82 Wash. 2d
811, 815, 514 P.2d 137 (1973)). Second, the controversy must be “‘between parties having

genuine and opposing interests.’” Id. (quoting Diversified Indus., 82 Wash. 2d at 815). Third, the

controversy must involve interests that are “‘direct and substantial, rather than potential,

theoretical, abstract or academic.’” Id. (quoting Diversified Indus., 82 Wash. 2d at 815). Fourth, the

controversy must be one in which “‘judicial determination . . . will be final and conclusive.’” Id.

(quoting Diversified Indus., 82 Wash. 2d at 815). “Inherent in these four requirements are the

traditional limiting doctrines of standing, mootness, and ripeness.” Id.




2
  Likewise the broadly applicable test for injunctive relief established in Tyler Pipe provides that
a party seeking injunctive relief must also establish “‘that the acts complained of are either
resulting in or will result in actual and substantial injury to him.’” Tyler Pipe Indus., Inc. v. Dep’t
of Revenue, 96 Wash. 2d 785, 792, 638 P.2d 1213 (1982) (emphasis added) (quoting Port of Seattle
v Int’l Longshoremen’s & Warehousemen’s Union, 52 Wash. 2d 317, 324 P.2d 1099 (1958)).
Although Tyler Pipe concerned a preliminary injunction, Washington courts have extended this
principle broadly to other kinds of injunctive relief. See, e.g., N. Quinault Props., LLC v. State,
No.     76017-3-I,      slip     op.    at    12    (Wash.       Ct.   App.     Jan.    30,      2017),
http://www.courts.wa.gov/opinions/pdf/760173.pdf. and Hood Canal Sand & Gravel, LLC v.
Goldmark, 195 Wash. App. 284, 307, 381 P.3d 95 (2016). Actual injury (and thus the associated
requirement of redressability) is also a prerequisite for injunctive relief claims.

                                                  7
No. 51770-1-II


       2. Waiver

       The plaintiffs first argue that the defendants waived standing by not raising it in their earlier

motion to dismiss. They suggest that standing can be waived because it is “not a matter of subject

matter jurisdiction.” Br. of Appellant at 23. We disagree.

       Regardless of whether standing is a matter of jurisdiction, Washington law is clear that

standing can be raised at any time, even for the first time on appeal. See, e.g., Int’l Ass’n of

Firefighters, Local 1789 v. Spokane Airports, 146 Wash. 2d 207, 212 n.3, 45 P.3d 186, 50 P.3d 618

(2002); see also RAP 2.5(a)(1) (“A party may present a ground for affirming a trial court decision

which was not presented to the trial court if the record has been sufficiently developed to fairly

consider the ground.”). Thus, either way, the defendants did not waive standing when they failed

to raise it in their earlier CR 12 motion to dismiss.

       3. Claims for Injunctive Relief and Declaratory Judgment

       Without deciding whether the plaintiffs in this case can show actual harm, we hold the

plaintiffs lack standing for both their injunctive relief and declaratory judgment claims because the

injuries they allege do not meet the redressability component of Washington’s standing test.

       Under both the two pronged standing requirements and the four justiciability requirements

of the UDJA, plaintiffs must show that the injuries they allege are likely to be redressed by the

requested relief. Bavand, 196 Wash. App. at 834; see also Patterson v. Segale, 171 Wash. App. 251,

258-59, 289 P.3d 657 (2012) (incorporating redressability analysis into the injury in fact

requirement for Administrative Procedures Act, chapter 34.05 RCW, standing requirement, which

overlaps substantially with UDJA’s justiciability requirements).

       To the extent the plaintiffs in this case argue that their injunctive relief claims are

redressable because an injunction against the named defendants (former board members) would


                                                  8
No. 51770-1-II


bind the Co-op’s current board of directors, we disagree. It is undisputed that the defendants are

former, not current, board members. Because the defendants are no longer members of the Co-

op’s board of directors, they have no current say in whether the Co-op continues to maintain the

boycott that the plaintiffs seek to enjoin. The plaintiffs offer no authority for the proposition that

injunctive relief against former directors binds the corporation as a whole, including the current

board of directors.

       Similarly, to the extent the plaintiffs argue that the court can redress their injuries because

derivative plaintiffs can obtain an injunction against themselves that also enjoins the corporation,

we reject this argument. Plaintiffs cite no case law that supports this proposition, and the cases

they do cite are inapplicable here. See, e.g., In re Ezcorp Inc. Consulting Agreement Derivative

Litig., 130 A.3d 934, 948 (Del. Ch. 2016) (addressing the binding effect of judgments in derivative

actions on potential future plaintiffs); LaHue v. Keystone Inv. Co., 6 Wash. App. 765, 778, 496 P.2d
343 (1972) (holding that joinder of the corporation is not always essential in a derivative suit

without addressing whether an injunction against plaintiffs or former board members would be

effective against the current directors of a corporation). Neither party has cited any case in which

a court issued an injunction against a derivative plaintiff bringing suit on behalf of the corporation

in order to bind the corporation.

       The plaintiffs’ claim for declaratory judgment also fails because it does not present a

justiciable controversy as required by the UDJA. To-Ro, 144 Wash. 2d at 411. “[T]he four

justiciability factors must coalesce to ensure that the court will be rendering a final judgment on

an actual dispute between opposing parties with a genuine stake in the resolution.” Id. (internal

quotation marks omitted). Redressability is incorporated into the justiciability test in the sense




                                                  9
No. 51770-1-II


that the opposing parties must have a genuine stake in the outcome and the court must be able to

provide effective relief.

       Here, it is undisputed that the defendants are all former board members and therefore they

no longer have a genuine stake in the resolution of the dispute. Put another way, the requested

injunction of declaratory judgment against the defendants would not provide effective relief

because the requested relief would have no effect on the current board of directors. “Thus, a

judicial determination of the issues raised herein would not conclusively resolve the parties’

dispute.” See Pasado’s Safe Haven v. Dep’t of Agric., 162 Wash. App. 746, 761-62, 259 P.3d 280

(2011).3

       We conclude that the plaintiffs’ claims for declaratory judgment and injunctive relief are

not redressable. Because the plaintiffs fail to demonstrate redressability, which is required to

support their declaratory judgment and injunctive relief claims, we need not address whether the

plaintiffs have met any other prerequisites to standing, including whether they have provided

sufficient evidence to establish actual harm.

       4. Damages Claim

       The plaintiffs also brought a claim for monetary damages based on the argument that the

defendants breached their fiduciary duties and are personally liable to the Co-op for resulting

damages. At least one Washington case has acknowledged that a director of a nonprofit corporation

governed by chapter 24.03 RCW can be liable to the corporation and its members under a

negligence standard. See Waltz v. Tanager Estates Homeowners Ass’n, 183 Wash. App. 85, 92, 332
P.3d 1133 (2014). Decisions from other jurisdictions suggest that, while derivative plaintiffs


3
 Because an injunction against the named defendants would not provide effective relief, we need
not also address the Tyler Pipe prerequisites to an injunction.

                                                10
No. 51770-1-II


cannot sue former directors for injunctive relief, it may be appropriate to sue former directors for

monetary damages caused by a breach of fiduciary duty. See Davis v. Dyson, 387 Ill. App. 3d 676,

680, 693, 900 N.E.2d 698 (2008) (citing cases from other states and holding that shareholder

plaintiffs can bring derivative suits seeking monetary damages against “third parties who have

allegedly wronged the corporation,” including former directors). We recognize that the plaintiffs’

claim for monetary damages does not suffer from the same lack of redressability that the claims

for declaratory and injunctive relief do.

       Nevertheless, the business judgment rule is a barrier that defeats the plaintiffs’ claims for

damages, as well as their claims for declaratory and injunctive relief. We have held that “[u]nder

the business judgment rule, corporate management is immunized from liability . . . where (1) the

decision to undertake the transaction is within the power of the corporation and the authority of

management, and (2) there is a reasonable basis to indicate that the transaction was made in good

faith.” McCormick v. Dunn & Black, P.S., 140 Wash. App. 873, 887, 167 P.3d 610 (2007). The

business judgment rule “cautions against courts substituting their judgment for that of the board

of directors, absent evidence of fraud, dishonesty, or incompetence.” Davis I, 180 Wash. App. at

535.

       In considering the defendants’ motion to strike under Washington’s anti-SLAPP act,

Division One applied the business judgment rule to the board’s decision to adopt the boycott in

order to explain why the plaintiffs were not likely to prevail.4 Davis I, 180 Wash. App. at 532-33,


4
  The parties dispute whether Division One’s decision in Davis I (granting defendants’ motion to
dismiss under Washington’s then-existing anti-SLAPP statute) applies as the “law of the case,”
thereby limiting the parameters of our analysis in the present appeal. 180 Wash. App. 514. Because
the Washington Supreme Court did reverse Division One’s holdings on the merits to the extent it
held that Division One applied an improper standard to the plaintiffs’ claims, Davis II, 183 Wash. 2d
at 281-82, 296, and given that additional evidence has been added to the record since Division
One’s decision, we do not apply the law of the case doctrine.
                                                11
No. 51770-1-II


535. Division One explained that the business judgment rule applies because the existence of the

1993 boycott policy never removed from the board its general authority to manage the Co-op,

including its authority to adopt boycotts. Id. at 534-36. Moreover, Division One concluded that

no evidence of fraud, dishonesty or incompetence was presented. Id. at 535.

          Division One was correct. The Co-op was incorporated under chapter 24.03 RCW, which

permits corporations to be organized for “any lawful purpose.” See CP at 253; RCW 24.03.015.

The Co-op’s bylaws stated that the board’s powers included, but were not limited to, “adopt[ing]

major policy changes,” “adopt[ing] policies to foster member involvement,” and “resolv[ing]

organizational conflicts after all other avenues have been exhausted.” CP at 255. It is undisputed

that the corporation had authority to adopt or amend policies through its board. Nothing in the

bylaws, the boycott policy, or other governing documents suggested that the Co-op’s board was

powerless to adopt or reject a boycott itself if Co-op staff could not come to consensus under the

policy.

          A challenge to the procedure with which the boycott was adopted does not undermine the

power of the corporation or the authority of management to adopt or amend Co-op policies. See

Hartstene Pointe Maint. Ass’n v. Diehl, 95 Wash. App. 339, 345, 979 P.2d 854 (1999). And still no

evidence has been presented after subsequent discovery suggesting that the defendants committed

fraud or dishonesty. To the extent the plaintiffs argue that the business judgment rule should not

apply here because the boycott was motivated by former board members’ own political objectives,

we conclude that breach of the duty of loyalty canonically requires a showing that the director

engaged in a self-interested transaction in which they were materially interested in an economic

way. See, e.g., Rodriguez v. Loudeye Corp., 144 Wash. App. 709, 722, 189 P.3d 168 (2008). Here,

there is no evidence that any directors had material financial interest in adopting the boycott.


                                                 12
No. 51770-1-II


        As a result, we conclude that there is no reason to come to a different conclusion than

Division One. The application of the business judgment rule means that, as a matter of law, the

plaintiffs cannot prevail on their breach of fiduciary duty claims. There is no genuine issue of

material fact preventing summary judgment with regard to this issue. Application of the business

judgment rule is an independent basis supporting dismissal of all claims.

        We need not reach the plaintiffs’ remaining arguments. We affirm the superior court’s

decision to dismiss with prejudice.

C.      Attorney Fees

        The defendants request attorney fees under RAP 18.9(a), which authorizes the court to

order a party who files a frivolous appeal to pay compensatory damages to the opposing party.

The defendants also argue the plaintiffs should be sanctioned under RAP 18.9(a), which authorizes

the court to order a party who files a frivolous appeal to pay sanctions to the court. Even though

we affirm the trial court, the plaintiffs’ appeal is not frivolous.

        The defendants also request attorney fees and costs on the basis that we have the equitable

power to order that “a shareholder who loses on his or her derivative claims [pay] reasonable

expenses incurred by the corporation in its defense.” Br. of Resp’t at 39. RCW 23B.07.400

permits the court to award costs and fees to the defendants “if it finds that the proceeding was

commenced without reasonable cause.” RCW 23B.07.400 gives appellate courts discretion over

whether to require the plaintiffs to pay defendants’ reasonable expenses. The defendants prevail,

but we do not conclude that the proceeding was without reasonable cause, and we decline to

impose fees, costs, or expenses on the defendants.




                                                   13
No. 51770-1-II


                                        CONCLUSION

        The trial court properly granted the defendants’ motion for summary judgment and

dismissed the plaintiffs’ claims with prejudice. We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, J.
 I concur:




 Cruser, J.




                                               14
No. 51770-1-II


         MAXA, C.J (concurring) – I concur in the result and I agree with the majority opinion’s

analysis. However, I would resolve the case on a different basis: the plaintiffs’ failure to show

that the boycott decision caused injury in fact to the Olympia Food Co-op.

         As noted in the majority opinion, one of the standing requirements is that “the party seeking

standing has suffered from an injury in fact, economic or otherwise.” Branson v. Port of Seattle,

152 Wash. 2d 862, 876, 101 P.3d 67 (2004). Because the plaintiffs filed a derivative action on behalf

of the Co-op, they were required to establish that the boycott decision caused injury in fact to the

Co-op.

         The only admissible evidence that plaintiffs submitted was that one person left the Co-op

and two people stopped shopping there because of the boycott. But other evidence showed that

total membership and total sales volume actually increased after the boycott decision. I do not

believe that the evidence presented to the trial court established sufficient injury to satisfy the

standing requirement of injury in fact.



                                                       ____________________________________
                                                        Maxa, C.J.




                                                  15